Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
1.	This Action is in response to applicant’s amendment, filed on 05/02/2021.
2.	Claims 1-3,10,11 and 13-27 are pending.
3.	Claims 1-3,10,11 and 13-27 are rejected.
Response to Arguments
Applicant’s arguments and amendments filed on 05/02/2021 have been carefully considered but they are not deemed fully persuasive.
Applicant’s arguments regarding the 35 USC 112(b) rejection of the claims is fully persuasive and therefore the rejection is withdrawn.
Applicant’s arguments regarding the Double Patenting rejection rendered is not persuasive. Applicant argues the claims are different because the claims do not recite “the recited server computer which receives the recited first signal transmitted from the recited user communication device, wherein the recited first signal contains the recited information regarding a control operation or a monitoring operation to be performed on or at the premises, and further wherein the recited first signal contains the recited information regarding an IP address of the recited user communication device or contains the recited information regarding position or location information regarding the recited user communication device, wherein the position or location information regarding the recited user communication device is obtained from a global positioning device of the recited user communication device.”. Examiner respectfully disagrees as 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-3, 10, 11 and 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,546,441. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

6.	Claims 1-3, 10, 11 and 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-40 of U.S. Patent Application No. 16/699,564 (This application has been allowed and awaiting issue of a patent number). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Allowable Subject Matter


Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Technologies enhance cybersecurity and facilitate computing system account usage by configuring a primary account and a supplementary account together in a security configuration lifecycle. The primary account user may be a parent or other adult, while the supplementary account user may be a child or other person with less capacity than the primary user. Over time, the accounts may transition together through security configurations to give more capabilities to the supplementary user, e.g., login separate from the primary user, and to reduce the control of the primary user over the supplementary account. Security configuration lifecycle stages are implemented, e.g., using capability-security pair data structures and account security configuration code. Despite the security configuration linkage of the accounts, each account may have its own personalized content and its own recommendation history. Lifecycle position identification supports automatic reasoning to select an age-appropriate consent obtention procedure, and facilitates documentary media timeline creation (Benjamin et al. ‘554)
Selecting a TCI-State for receiving downlink transmissions. In one example a processor/UE is configured to determine one or more candidate TCIs for a downlink slot; determine a scheduling offset between a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH); prioritize the candidate TCIs based on the scheduling offset; identify a highest priority candidate TCI; and select the highest priority candidate TCI for receiving the PDSCH. (Zhang et al. ‘587)
Systems and method for monitoring individuals (Buck et al. ‘221
A capability for providing access control for a geo-fenced service (GFS) is presented herein. In general, a GFS is a network-hosted service having associated therewith a spatial region within which the network-hosted service may be accessed. The spatial region of the GFS may be defined based on one or more witnesses co-located at a location of the spatial region within which the GFS may be accessed, which are associated with the GFS in order to support access control for the GFS. The capability for providing access control for the GFS, based on a request by a user device to access the GFS, uses one or more co-located witnesses associated with the GFS to verify the presence of the user device within the spatial region within which the GFS may be accessed before granting access by the user device to the GFS. (Vanderhulst et al. ‘564)
A home security system may infer a mode of operation based on indications it receives regarding a user's behavior. The disclosed implementations provide for a vacation mode of operation that defines a response for a security event that differs from the response that would be provided by the home security system for the same security event if it operated in another mode such as an away mode. (Kennedy et al. ‘924)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571)-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443